DETAILED ACTION
Status
1.	This Office Action is responsive to claims filed for app no. 16340289 on December 01, 2020. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, classifying, by the computing device, the touch contact as being a finger contact or a palm contact according to the selected biometric information upon the touch contact on the touch sensitive surface, the selected biometric information comprising biometric features based on a scanned image of ridge flows of a hand of the identified user; providing an input to the computing device based on the classification of the touch contact; associating the first touch event with a time sequence of touch events associated with the touch contact; based on a feature of the time sequence of touch events, selectively reclassifying, by the computing device, the touch contact; and selectively changing, by the computing device, the input based on a result of the selective reclassifying of the touch contact, in the context of providing an input to the computing device based on classification of the touch contact by identifying the spatiotemporal characteristics of the touch events for a given associated touch contact as a whole in the manner claimed, is not sufficiently taught or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Examiner, Art Unit 2693